                      Case 2:20-cv-00255-WHA-CSC Document 2-6 Filed 04/14/20 Page 1 of 1

                                                                                PI,,,;,,i-: c-r is
                                                                                      ,E-)eLukrt. P
                                  oe          2.
                                       ;S.,_.71-    Stpti              dre/ine/pf vecez:5 eve:.
 e_e•            -       e 40           ,
                                        - --         M.A 11           ,--da.rs a coe47.0,4 c›,e iii
                                                                                                  ef_42,
                                                                                                       17

----14          .0                43-- tiz_                 ..Z-   Zothe--)
                                                                          -      f
                                                                              aiLe 11,/
                                                                                  ..   k
                                                                                       1--- 7,-7

                       _i_ 4,,,-04el 51.7   _is.  ___.7-'04.,) jie                             0.x.i      ,/r"-LtiZ7

    ',XS              "1 'IC/ '22:C-014/. Ile c1.7.50 C._.ViLdi ,rie                      6.tj0a/e_____Lie

___,'.;_t _Wei                ..- 1'__Arl"-r_..Icii- Mr     SZ,A.(_.                  &Ai           ir     55:
                                                                                                             a
                                                                                                             , 0,

     0.___      °•'      4
                         ,                ,.A_ ,-,1,.C.Z_L54
                          40_44,/aL5 ;11- ,                - ,54                          A/,
                                                                                            )
                                                                                            ///
                                                                                                           /7
    51,t/Auer         _r_iriZOec
                               4m)
                                 * rel/
                                      c&FC1                                   M co.&           sa._,Icie chi'
_       ,e4,                                      ,
                                  RaSed 7i2 (541-2_Xf                          ,/,-   -(1 gya/A/S71 /IA'
             /1 ,'        ._:__        _Q7Z___AerOetf 564
                                                        ,/-          67          C__ deAt ../c _e)II       7.64-
_____areg.,Le. ✓ old-ci                        )177
                                                  '/70             0,S-e         e /,,/ 1    1/3- ,57i,"e•._
                                                                                 , ,-,..
                                                                                 /       ..,0 of


                                     ji        Co- 04),
                                  oe S
                                     'eriA 4%4 Acr                    Ilet/           4.2_z_l_...& .
                                                                                                   7C•9 7______
____?
    L:c                 a4c1I _e)/e--fee71         A I4
                                                      - A!,,i14                                sa..t.i4:4C",

                                                                                     V
    /1                .1425;;OCC                                               ..,,_ .44_,..,t_d;
                                                                                                          ---7
